Order denying motion of defendant Home Owners’ Loan Corporation to dismiss the complaint *878for failure to state facts sufficient to constitute a cause of action reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In the opinion of this court the amendment to section 42 of the Westchester County Tax Law by chapter 457 of the Laws of 1936, requiring notice to redeem to be served upon owners and mortgagees prior to commencement of foreclosure action, is remedial in character and applies to tax liens sold prior to the taking effect of such amendment. (Oshkosh, Waterworks Co. v. Oshkosh, 187 U. S. 437; National Surety Co. v. Architectural Co., 226 id. 276; Home Bldg. & L. Assn. v. Blaisdell, 290 id. 398.) Post v. Cowan (236 App. Div. 26) should be limited to the particular facts in that ease. Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.